DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al (US 9,892,843).
Regarding claim 1, Arai et al teach a multilayer coil component comprising: 
a substrate body (Fig. 1, 11); and 
a coil (Fig. 2, 13) embedded in the substrate body and containing a wound conductor (Fig. 3, C11-C17); 
wherein the substrate body (11) has: 
magnetic layers (Fig. 4, 122) containing multiple metal magnetic grains (Table 1, 2nd Magnetic Layer/ Particle Diameter), provided in a manner circumjacent to conductor layers (C11-C17) in a direction roughly orthogonal to a coil axis of the coil, the conductor layers constituting the wound conductor (C11-C17); and 
multiple high-hardness insulating grains [due to their compactness and smoothness of smaller size particle diameter] (Fig. 5, 121; Col. 6, lines 62-66) which have higher hardness than do the multiple metal magnetic grains (122 & 123; Col. 7, lines 18-21) and which are smaller (Table 1, 1st Magnetic Layer/ Particle Diameter) in average grain size than that of the multiple metal magnetic grains, provided between the conductor layers (C11-C17) adjacent to each other in a direction of the coil axis and also between the magnetic layers adjacent to each other in the direction of the coil axis. 
Regarding claim 2, Arai et al teach that a spacing (Fig. 4, Thickness of C121) between the conductor layers (C11-C17) adjacent to each other is smaller than a thickness of the conductor layer (C11-C17). 
Regarding claim 3, Arai et al teach that the multiple high-hardness insulating grains are metal magnetic grains having same constituent elements (Col. 4, lines 49-51) as, but different composition ratios (Fig. 5, 121; Col. 6, lines 62-66; Table 1, 1st Magnetic Layer/ Particle Diameter) from, those of the multiple metal magnetic grains (122; Col. 7, lines 18-21; Table 1, 2nd Magnetic Layer/ Particle Diameter). 
Regarding claim 4, Arai et al teach that the multiple high-hardness insulating grains are magnetic grains (121; Col. 6, lines 62-66; Table 1, 1st Magnetic Layer/ Particle Diameter) having different constituent elements from those of the multiple metal magnetic grains, due to different sizes (122; Col. 7, lines 18-21; Table 1, 2nd Magnetic Layer/ Particle Diameter). 
Regarding claim 5, Arai et al teach that a ratio of an average grain size of the multiple high-hardness insulating grains (Fig. 5, 121; Col. 6, lines 62-66) to an average grain size of the multiple metal magnetic grains (122; Col. 7, lines 18-21) is 8% or smaller (Col. 19, lines 54-57). 
Regarding claim 6, Arai et al teach that the multiple high-hardness insulating grains are non-magnetic grains, such as Si (Col. 4, lines 14-15). 
Regarding claim 7, Arai et al teach that a ratio of an average grain size of the multiple high-hardness insulating grains to an average grain size of the multiple metal magnetic grains is 7% or smaller (Col. 19, lines 54-57). 
Regarding claim 8, Arai et al teach an electronic device, such as laminated inductor (Fig. 1, 10) comprising: the multilayer coil component (Fig. 2, 13); and a circuit board on which the multilayer coil component has been mounted, such as being mounted in higher versatility of mobile instruments and electronization of automobiles (Col. 1, lines 17-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
May 6, 2022